internal_revenue_service appeals_office date mar number release date certified mail dear department of the treasury employer_identification_number person to contact employee id number tel fax uil this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 c of the code effective date our revocation was made for the following reason s you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of sec_501 c more than an insubstantial part of your activities was not in furtherance of an exempt_purpose contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of the adverse determination you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication and or internal_revenue_service tax_exempt_and_government_entities_division department of the treasury date feb taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 c after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter rev catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate n los angeles st room stop los angeles ca phone for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely director eo examinations letter rev catalog number 34809f form 886-a rev date name of taxpayer org issue explanations of items tax identification_number schedule number or exhibit year period ended 20xx 20xx whether org org was operated exclusively for charitable or educational_purposes within the meaning of internal_revenue_code irc sec_501 c facts org incorporated on january 19xx in state and is currently in active status according to the state state secretary of state org states that it is currently in the process of dissolving but has not filed articles of dissolution with the state of state nor a final return tax_return with the irs per the articles of incorporation org is organized exclusively for charitable and educational_purposes within the meaning of sec_501 c org's purpose is to promote social welfare of city and city by fostering business development likely to benefit low and moderate income people in the city and city areas with form_1023 dated november 19xx org applied for exemption under sec_501 c to create new jobs promote business growth and promote economic revitalization in the economically depressed area of city state provide access for small businesses to financing and business consulting target businesses that create employment opportunities for low to moderate income families especially minority and women-owned businesses acquire a building and rent low-cost space to small businesses and entrepreneurs provide low cost on-site manaqement services the irs issued letter in october 19xx recognizing orgas an exempt_organization described in sec_501 and a public charity described in code sec_170 per its amended bylaws adopted on march 19xx org is to promote social welfare by fostering business development providing financial and managerial_services providing educational and technical services to enhance the survival and development of entrepreneurship and businesses likely to benefit low and moderate income people organize and manage a small_business incubator secure financing to build or rent a facility to house companies which may seek to do business within this incubator form 886-a catalog number 20810w page_1_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items tax identification_number schedule number or exhibit year period ended 20xx 20xx 20xx the following table compares org's revenues and expenses reported on the form 990's under examination and shows the organization incurred a loss in each year gross revenues oftotal revenue contributions gov't grants contributions all other program service revenue rental income program service revenue dsl income program service revenue misc program service revenue service support miscellaneous revenue all other total revenue form990 20xx form_990 20xx form_990 20xx 20xx 20xx -0 20xx compensation of current officers fees legal fees accounting fees fundraising fees for services other advertising and promotion office expenses interest depreciation depletion amortization insurance other expenses utilities other expenses property taxes other expenses janitor other expenses all other total expenses form990 20xx expenses form990 20xx form990 20xx oftotal revenue 20xx 20xx 20xx oo o oo o org owns a sq ft commercial office building and an adjacent parking lot located at address city state that is debt-financed with acquisition_indebtedness the commercial building has approximately offices and cubicles available to rent at below market rates by the public form 886-a catalog number 20810w page--2_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items tax identification_number schedule number or exhibit year period ended 20xx 20xx 20xx org's tenant selection process consists of completing a standard lease obtained from the american industrial real_estate association providing rental history employment history credit info providing a brief description of their business org's largest tenants from july 20xx to june 20xx were law offices marketing firms and special event staffing exempt_organizations real_estate financial service providers hospice and assisted living providers communication businesses during the 12-month_period ended june 20xx org offered two online one-day seminars on quickbooks and using social media for marketing the president stated org did not have the capacity to conduct an extensive amount of charitable or educational activities org's day-to-day operations and property management activities were performed by volunteers and independent contractors code sec_501 provides exemption from federal income taxes of organizations organized and operated exclusively for charitable and educational_purposes code sec_511 imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 c code sec_512 defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less allowable deductions which are directly connected with the carrying on of such trade_or_business code sec_512 provides that all rents_from_real_property are excluded from the term unrelated_business_taxable_income except in the case of amounts derived from debt-financed_property as defined in sec_514 form 886-a catalog number 20810w page_3_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items tax identification_number schedule number or exhibit year period ended 20xx 20xx 20xx code sec_513 provides that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 code sec_514 defines debt-financed_property as any property that is held to produce income and with respect to which there is an acquisition_indebtedness at any time during the taxable_year code sec_514 provides that the term debt-financed_property does not include any property substantially_all the use of which is substantially related aside from the need of an organization for income or funds to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption regulation sec_1 c -1 a states that in order to be exempt as an organization described in sec_501 c an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regulation sec_1_501_c_3_-1 organizational test-- in general i an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes regulation sec_1_501_c_3_-1 operational test-- primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1 c -1 d i exempt purposes-- an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for purposes such as a charitable b educational form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items tax identification_number schedule number or exhim year period ended 20xx 20xx 20xx regulation sec_1 c -1 d ii provides an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest regulation sec_1 c -1 d provides that the term charitable is used in sec_501 c of the code in its generally accepted legal sense the term includes relief of the poor and distressed or of the underprivileged lessening of the burdens of government and promotion of social welfare the service has long held that poor and distressed beneficiaries must be needy in the sense that they cannot afford the necessities of life see revproc_96_32 1996_1_cb_717 section dollar_figure regulation sec_1 c -1 d provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community regulation sec_1 c -1 e provides that an organization may meet the requirements of sec_501 c although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 in revrul_76_419 c b a nonprofit organization was formed with the objectives of the relief of poverty dependency chronic unemployment and underemployment and the reduction of community tensions in an economically depressed community in furtherance of these purposes the organization encouraged industrial enterprises to locate new facilities in the economically depressed area in order to provide more employment opportunities for low-income residents the organization purchased blighted land in the depressed area and converted it into an industrial park lots in the industrial park were leased to industrial enterprises on terms sufficiently favorable to attract tenants to the area tenants were required by their lease with the organization to hire a significant number of presently unemployed persons in the area and to train them in needed skills the organization in selecting tenants for the industrial park considered only those industrial enterprises whose hiring policies conformed to current fair employment law enterprises that had initial requirements for low skill workers were favored over those with initial high skill job requirements since the former were of greater immediate benefit to the surrounding depressed community the area in which the organization was active had been identified by form 886-a catalog number 20810w page_5_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items tax identification_number schedule number or exhibit year period ended 20xx 20xx governmental authorities as having a high ratio of unemployed and underemployed low-income people in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 70_tc_352 the tax_court held that when considering whether an organization qualifies for exemption under sec_501 c the critical inquiry is wheth r petitioner's primary purpose for engaging in its sole activity is an exempt_purpose or whether its primary purpose is the nonexempt one of operating a commercial business producing net profits for petitioner factors such as the particular manner in which an organization's activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits are relevant evidence of a forbidden predominant purpose government's position an organization may be held exempt only if its primary purpose is to engage in the type of activity prescribed in the code section under which it claims exemption if it is found that an organization's primary purpose is the conduct of a business of a type ordinarily carried on for profit and not the furtherance of an exempt_purpose exemption cannot be established org's articles of incorporation form_1023 and amended bylaws establish it was organized for charitable and educational_purposes promoting economic revitalization in an economically depressed area serves a charitable purpose and benefits a charitable_class of people creating employment opportunities for the poor distressed or underprivileged serves a charitable purpose and benefits a charitable_class of people offering seminars and technical training to entrepreneurs serves an educational purpose based on the interview of org's president and the examination of operational and financial records it cannot be established org was operated for charitable and educational_purposes because the organization only carried out a marginal amount of activities that further an exempt_purpose the only educational activities conducted during the year ended june 20xx were two seminars on quick books and social media org did not provide any financial assistance to small businesses or non-profits as stated in the articles of incorporation form 886-a catalog number 20810w page__q_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items tax identification_number schedule number or exhibit year period ended 20xx 20xx 20xx there is no evidence org promoted economic revitalization in an economically depressed org's commercial building was not located in a blighted_area as described in revrul_76_419 per www bestplaces net city state has maintained a strong job market and employment growth compared to the rest of the united_states all of org's resources were devoted to managing the building and rental activities from july 20xx to june 20xx of org's gross revenues were from rental income from july 20xx to june 20xx there was an insubstantial amount of expenditures that furthered an exempt_purpose of org's gross expenses were related to interest for the building and parking lot of org's gross expenses were depreciation of org's gross expenses were utilities of org's gross expenses were property taxes of org's gross expenses were related to janitorial services org contracted a property manager to execute leases collect rent manage the building and oversee major repairs the property manager did not have a criteria used to select tenants org provided office space to anyone that could afford it without any consideration given to whether the tenant was in a charitable_class or would provide relief to a charitable_class renting office space to the public does not further an exempt_purpose because the building is debt-financed_property as defined by code sec_514 the rental_activity is an unrelated_trade_or_business as provided by code sec_513 based on the fact that the majority of resources used by org are related to the rental activities and the absence of activities which further an exempt_purpose org fails the operational_test provided in sec_1_501_c_3_-1 of the regulations and is not entitled to exemption under sec_501 c of the code similarly to 326_us_279 the presence of a single non-exempt purpose substantial in nature disqualifies the organization from exemption form 886-a catalog number 20810w page_ _ publish no irs gov department of the treasury-internal revenue service explanations of items tax identification_number schedule number or exhibit year period ended 20xx 20xx 20xx form 886-a rev date name of taxpayer org taxpayer's position the assigned agent presented the facts law and government's position to the taxpayer and is awaiting their response conclusion org's primary purpose was to maintain a commercial office building and rent office space to the public the tenants were not a charitable_class of individuals and renting office space at below market rates did not serve an exempt_purpose org was not operated exclusively for charitable or educational_purposes within the meaning of sec_501 accordingly org's exempt status should be revoked effective july 20xx contributions will no longer be deductible under sec_170 of the internal_revenue_code form_1120 returns should be filed for all tax periods ending on or after june 20xx form 886-a catalog number 20810w page_8_ publish no irs gov department of the treasury-internal revenue service
